DETAILED ACTION
This Office Action is in response to the amendment filed on August 17, 2022. Claims 1-30 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 14, and 30 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received August 17, 2022 have been fully considered.
In light of these arguments, the previous rejection with respect to 35 U.S.C. 112(d) is withdrawn.
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose determining that a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number. This language corresponds to the newly amended language of claims 1, 14, and 30.
As such, these have been considered. However, see the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim interpretation
Each of claims 6-12 and 19-25 depend upon either claim 1 or claim 14. Claims 1 and 14 recite “a condition…” that relates to motion vector components being less than a threshold. Claims 6-12 and 19-25 claim to further define “the condition”. Though it is not explicitly stated in the claims, it is clear from Applicant’s response dated 8/17/2022, that these additional requirements placed on “the condition” are intended as additional elements of the condition, such that “the condition” may have multiple elements that require further additional determinations, rather than a modification of the particular condition element stated in the independent claims 1 and 14. Moreover, if these claims were interpreted not as describing further individually assessed elements of a multi-element condition, but as modifying the single-element condition described in claim 1, several of them would conflict with rather than narrow the condition of the independent claim. Accordingly, claims 6-12 and 19-25 are interpreted, as adding additional individually-assessable elements to “the condition”, which may include multiple elements.
Allowable Subject Matter
Claim 6-9, 11-12, 19-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose determining a condition for early terminating motion vector refinement that includes both determining that an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number and the additional conditions recited in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 13-18, 23, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0046233 (“Unno”) in view of U. S. Patent Publication No. 2021/0029362 (“Liu”).
With respect to claim 14, Unno discloses the invention substantially as claimed, including 
A device comprising:
a memory configured to store video data (see ¶32, describing a storage medium, i.e., memory, for storing video data); and
one or more processor implemented in circuitry (see ¶¶12, 201, describing that the method/device of Unno may be implemented in programming executed by a computer – Examiner takes Official Notice that computers would have been understood by one of ordinary skill in the art to include a processor implemented in circuitry) and configured to:
determine bi-directional motion vectors of a current block of the video data (see ¶¶60-61, 63, 173, showing and describing determining bi-prediction, i.e., bi-directional, motion vectors of a current block of video data);
determine that a condition is satisfied with respect to the current block based on an x-component and a y-component of … the bi-directional motion vectors of the current block … (see Figs. 4 and 5, items S41 and S52, ¶¶174, 68, 71, 75-77, 97-102, describing that the method/device may determine whether or not to refine the bi-directional motion vectors (using DMVR or BDOF) at the encoder and the decoder based on conditions, i.e., determine that a condition is satisfied with respect to the current block, and that these conditions may include determinations regarding the vertical and horizontal components of the bi-directional motion vectors of the current block, i.e., an x-component and a y-component of the bi-directional motion vectors of the current block);
based on the condition being satisfied with respect to the current block, early terminate application of a motion vector refinement process to the bidirectional motion vectors of the current block (see citations with respect to element above and Figs. 4 and 5, items S45, S55, describing that where this condition is satisfied, the refinement process may end, i.e., early terminates the application of a motion vector refinement process to bidirectional motion vectors of the current block);
determine a prediction block for the current block based on the bidirectional motion vectors of the current block (see citations above and ¶¶163, 170, 175, describing that the device/method uses the refined motion vectors, which as above are bidirectional, of the current block to determine a prediction for the current block); and
reconstruct the current block based on the prediction block for the current block (see citations above and ¶¶154, 160, 166, describing that the prediction/prediction blocks are output to an adder and added to a residual to decode the current block, i.e., reconstruct the current block based on the prediction block for the current block).
As detailed above Unno details conditioning the termination of refinement based on x and y components of each of the bi-directional motion vectors of the current block. However, Unno’s example conditions do not explicitly include basing the condition to terminate DMVR or BDOF on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number.
However, in the same field of endeavor, Liu discloses several known alternative conditions under which DMVR/BDOF/BIO are appropriate:
determine that a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number (see ¶¶256-259, 266-269, 274-277, describing enabling/allowing DMVD (DMVR or BDOF/BIO – see ¶200) based on a condition being satisfied with respect to the current block that DMVD be allowed/enabled when the absolute value of the horizontal and vertical components in both directions is greater than a threshold TH2, i.e., it is disabled/disallowed when the threshold is less than TH2, and that TH2 is greater than or equal to zero, e.g., TH2 may be the integer zero, i.e., determine that a condition is satisfied with respect to the current block based on an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number);
As detailed above, Unno discloses conditioning the termination of DMVR and/or BDOF based on motion vectors/motion vector components and their relationships to thresholds and to one another (see citations and arguments with respect to claim 14 above). Unno gives several examples of conditions that may be used, however one of ordinary skill in the art would have understood that other conditions may be used/appropriate. Liu provides several conditions in which the use of DMVR and/or BDOF/BIO is appropriate, including some that overlap with those described in Unno. To one of ordinary skill in the art at the time of filing, terminating DMVR and/or BDOF/BIO based on a lapse of the conditions under which Liu indicates that DMVR and/or BDOF/BIO are appropriate (including that an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than a threshold value, wherein the threshold value is set to an integer number, see citations above) would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to early terminate DMVR and/or BDOF/BIO based on the conditions for DMVR/BDOF/BIO described in Liu, including an x-component and a y-component of each of the bi-directional motion vectors of the current block being less than an integer threshold value in the coding device of Unno as taught by Liu.
With respect to claim 15, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses: 
wherein the determination that the condition is satisfied with respect to the current block is based on an absolute value of each the x-component and the y-component of each of the bi-directional motion vectors of the current block being less than the threshold value (see citations and arguments with respect to claim 14 above, describing that the condition being satisfied is based on the absolute value of each of the x and y components of the bi-directional motion vectors of the current block being less than a threshold). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 15.
With respect to claim 16, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses: 
wherein the motion vector refinement process is a decoder-side motion vector refinement (DMVR) process (see citations and arguments with respect to claim 14 above, describing that the decoder may perform DMVR process based on the above). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 16.
With respect to claim 17, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses: 
wherein the motion vector refinement process is a bidirectional optical flow (BDOF) process (see citations and arguments with respect to claim 14 above, describing that the decoder may perform BDOF process based on the above). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 17.
With respect to claim 18, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses: 
wherein the current block is a first block, and the one or more processors are further configured to:
determine bi-directional motion vectors of a second block of the video data; 
based on the condition not being satisfied with respect to the second current block, apply the motion vector refinement process to the bi-directional motion vectors of the second block to determine refined bi-directional motion vectors of the second block;
determine a prediction block for the second block based on the refined bidirectional motion vectors of the second block; and
reconstruct the second block based on the prediction block for the second block (see citations and arguments with respect to claim 14 above, describing that this is done for all CUs/sub-blocks/blocks of an image, i.e., including a second block).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 18.
With respect to claim 23, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses: 
wherein, to determine that the condition is satisfied with respect to the current block, the one or more processors are configured to determine that the condition is satisfied with respect to the current block based on a length of the bi-directional motion vectors of the current block being different from each other (see citations and arguments with respect to claim 14 above, and Liu ¶¶263, 266, describing that the condition may also include determining whether the ABS(MV), which may be the length of the bi-directional motion vectors, are both greater than TH2, i.e., whether they are different from each other). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 23.
With respect to claim 26, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses 
wherein the one or more processors are configured to generate residual data for the current block based on the prediction block for the current block (see citations and arguments with respect to claim 14 above and Unno ¶¶41-42, 44-45, 160, describing that the coding method includes generating residual data for a current block/CU using a prediction block for that block/CU). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 26.
With respect to claim 28, Unno discloses the invention substantially as claimed. As described above Unno in view of Liu discloses all the elements of independent claim 14. Unno/Liu additionally discloses 
wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (see citations and arguments with respect to claim 14 above, and Unno ¶¶12, 201, describing that the device may be a computer). 
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 28.
With respect to claim 30, Claim 30 recites the elements of claim 14 in computer-readable medium form rather than device form. Unno discloses that it was known to implement coders in software stored on a computer-readable medium and executed by a computer/processor (see ¶¶12, 32, 201, describing that its methods/device may be implemented in software/programming stored on a computer-readable storage medium and executed by a computer/processor, i.e., one or more processors implemented in circuitry). The reasons for combining the cited prior art with respect to claim 14 also apply to claim 30. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 30.
With respect to claim 1, claim 1 recites the elements of claim 14 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 15 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 16 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 16 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 17 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 17 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 18 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 18 also applies to claim 5.
With respect to claim 10, claim 10 recites the elements of claim 23 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 23 also applies to claim 10.
With respect to claim 13, claim 13 recites the elements of claim 26 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 26 also applies to claim 13.
Claim Rejections - 35 USC § 103
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Unno in view of Liu and further in view of U.S. Patent Publication No. 2020/0145650 (“Zhou”).
With respect to claim 27, Unno discloses the invention substantially as claimed. As detailed above, Unno in view of Liu discloses each and every element of independent claim 14. 
Unno/Liu discloses an image processing/coding device, but does not explicitly disclose that such device may include a display configured to display the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be televisions, video monitors, automobile displays, etc., i.e., for such devices to further compris[e] a display configured to display the video data (see ¶102, describing that it was known for image coding devices to be televisions, video monitors, automobile displays, etc.).
Unno discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Unno also discloses a device capable of video coding (see Fig. 2, item 100) and details that such a device may comprise a display. At the time of filing, one of ordinary skill would have been familiar with coding devices for executing video coding and their components have understood that, as evidenced by Zhou, one common coding device may include a display. Accordingly, to one of ordinary skill in the art at the time of filing employing the methods of Unno/Liu in a device comprising a display would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a display in the coding device of Unno/Liu as taught by Zhou.
With respect to claim 29, Unno discloses the invention substantially as claimed. As detailed above, Unno in view of Liu discloses each and every element of independent claim 14. 
Unno/Liu discloses an image processing/coding device, but does not explicitly disclose that such device may include a camera configured to capture the video data.
However, in the same field of endeavor, Zhou discloses that it was known for image coding devices to be a video camera, i.e., for such devices to further compris[e] a camera configured to capture the video data (see ¶102, describing that it was known for image coding devices to be a video camera).
Unno discloses a video coding method employed in a coding device (see citations and arguments with respect to claim 14 above). Zhou also discloses a device capable of video coding (see ¶¶3, 110) and details that such a device may comprise a video camera. At the time of filing, one of ordinary skill would have been familiar with coding devices for executing video coding and their components have understood that, as evidenced by Zhou, one common coding device may include a video camera. Accordingly, to one of ordinary skill in the art at the time of filing employing the methods of Unno/Liu in a device comprising a display would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a video camera in the coding device of Unno/Liu as taught by Zhou.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/               Examiner, Art Unit 2481